352 F.2d 85
Donald Eugene MACH, Rudolph Otto Mach, Ronald Leon Parron, Alwyn Earl Carmichael and Buddy Albina Pullens, Appellants,v.UNITED STATES of America, Appellee.
No. 21934.
United States Court of Appeals Fifth Circuit.
October 22, 1965.
Rehearing Denied November 29, 1965.

Edward R. Kirkland, Orlando, Fla., for appellants.
Edward F. Boardman, U. S. Atty., Robert B. McGowan, Asst. U. S. Atty., Tampa, Fla., for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
We have carefully considered the asserted errors of omission and commission with respect to the charge given on the trial of appellants for conspiracy to violate the Internal Revenue laws relating to distilled spirits. Each assertion is without merit.


2
It is also claimed that the District Court erred in admitting in evidence tape recordings made of a telephone conversation between a government witness and one of appellants by the witness. Appellants contend that the recordings were in violation of the federal wire tap statute, 47 U.S.C.A. § 605 and hence were inadmissible. This contention likewise is without merit. Rathbun v. United States, 1957, 355 U.S. 107, 78 S. Ct. 161, 2 L. Ed. 2d 134; Hall v. United States, 5 Cir., 1962, 308 F.2d 266; and Carnes v. United States, 5 Cir., 1961, 295 F.2d 598.


3
Affirmed.